PER CURIAM.
We reverse the trial court’s sua sponte order dismissing a 1985 felony charge filed against Anastasios Patsas. The record reflects that the State did not receive notice or an opportunity to be heard prior to the rendition of the order of dismissal. The fundamental requisites of due process of law are notice and the opportunity to be heard. See, e.g., Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314, 70 S.Ct. 652, 94 L.Ed. 865 (1950).
ORDER OF DISMISSAL QUASHED.
SAWAYA, TORPY and EVANDER, JJ, concur.